Title: To Thomas Jefferson from John Vinall, 20 June 1803
From: Vinall, John
To: Jefferson, Thomas


          
            Dear and respectable sir,
            Boston June 20th 1803
          
          It may appear presumption for an individual citizen, to take the freedom of addressing the first Majestrate of the United States, elevated to that exalted Station by the suffrages of a free and enlightned People. But your well known candor, respectable Sir, I trust will excuse the liberty which I have taken.
          I address you, as the Patriot and framer of the glorious declaration of American Independence, who emancipated this Country from the Shackles of the British Monarchy; and, elevated Columbia to that high Rank which she holds among the most powerful Nations of the Earth.   Heaven still smiles upon us—Heaven has not left us a prey to the intrigue and artifices of an unprincipled Faction among ourselves, who have been aiming, and are now using every mean in their power, to destroy the Union—pervert our free republican forms of Government and to erect upon its ruins a monarchical, Aristocratical Government.
          The reign of terror is no more—persecution, and prosecution for republican principles, will no longer disgrace the Annals of America.   The sovereign ruler of Events has placed you, sir at the head of the Union as the protector of religious as well as civil liberty.—Your inaugural Speech has resounded through the vast and extended Continent of the United States; and received with the greatest plaudits by an immense majority of the freemen whom you are called to govern.
          
          Pardon me respectable sir, pardon the man who though he never had the pleasure of beholding your person, is intimately acquainted with your merit and virtues; not from News paper panegyrics, and fulsom Addresses; but, from the mouth of the Patriot Hancock, now, no more; and from other Patriots, your compeers, at that awful Crisis, when Congress boldly declared these, then british Colonies, to be free sovereign and independent States.
          Permit me venerable Sir a persecuted citizen for my attachment to republican principles, to lay before you my situation; and to trouble you with the relation of some facts relevant to myself anterior to the fatal period of Feby 1800 which brought distress upon me and an innocent family.
          Born in the Town of Boston, and educated in principles of sobriety—I received an education commensurate with my Parents circumstances, and afterwards followed a profession for many years calculated to promote the benefit of the Community.
          In the year 1794 His Excellency Samuel Adams Esqr then Commander in chief of the State of Massachusetts honoured me with a Commission of Justice of the Peace for the County of Suffolk; and I was qualified according to the Constitution to exercise the functions of that office.—In three years afterwards I received from the same Gentleman another Commission of Justice of the Peace and of the Quorum, the duties of which Offices I performed until Feby 1800 when by a combination of malignant unprincipled enemies, aided by the evidence of false Witnesses, and some of the basest Characters I was removed from office.
          Every Republican officer has in a greater or less degree suffered persecuton during and through the reign of Terror in this Country; but, my persecution has been singular; and, I can say with sincerety—“That false Witnesses have risen up against me, and laid to my charge things which I knew not of” But, previous to my persecution, and at the present moment, I feel that consciousness of having endeavoured to the best of my abilities, faithfully to support the Constitution and execute the Laws of my Country within the jurisdiction of a Majestrate, unbiassed by any party motives.
          I am now a little turned of sixty years of Age—I have an infirm wife and a large family to support, and, the means which is left is but small and inconsiderable to provide for them and myself.—My friends have repeatedly advised me to lay my case before you, not doubting but some Office might be given me under the United States, which might enable me to pass more smoothly down the rugged path of Life.
          
          For the last ten or twelve years of my Life I have applied myself closely to the study of Law, and the multeplicity of business while in Office has enabled me to bring it into practice.—If any vacancy should happen among the Commissioners of Bankruptcy in the Town of Boston or any other Office calculated for my abeleties—I should esteem it the greatest favour if I could be so happy as to be esteemed worthy of it by your Excellency: I can obtain the best recommendation from Gentlemen who have been acquainted with me and my conduct for many years past.
          But, respectable Sir, I must apologize for the prolexity of this Letter, relying upon your candor to excuse that and every other defect.
          With every consideration of the highest esteem & respect I beg leave to subscribe myself Your obedient, humble Servant
          
            John Vinall
          
        